Citation Nr: 1016063	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  02-20 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1  Entitlement to service connection for a respiratory 
disability.  

2.  Entitlement to service connection for fibromyalgia, to 
include as secondary to a service-connected cervical spine 
disability.

3.  Entitlement to an increased rating for a cervical spine 
disability, currently rated as 20 percent disabling.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to a service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 
1976, with additional service in the Navy Reserves. 

This matter comes before the Board of Veterans' Appeals 
(Board) from September 2001, February 2002, March 2003, and 
June 2004 rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the benefits 
sought on appeal.  In December 2006, the Board remanded these 
claims for additional development.

Multiple statements written by the Veteran and her mother 
indicate that the Veteran's service-connected cervical spine 
disability interferes with her ability to obtain and maintain 
gainful employment.  The Board interprets those statements as 
raising a claim for total disability rating based on 
individual unemployability due to a service-connected 
disability (TDIU).  The RO has not expressly developed or 
adjudicated that issue.  Nevertheless, a TDIU claim is part 
of a claim for a higher rating when the TDIU claim is raised 
by the record or asserted by the Veteran.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).  When evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
rating assigned for a disability, the claim for TDIU will be 
considered part of the claim for benefits for the underlying 
disability.  Here, the Veteran raised the issue of 
entitlement to TDIU while challenging the rating for her 
cervical spine disability.  Therefore, her TDIU claim is part 
of her cervical spine claim and the Board has jurisdiction 
over both issues.

Additionally, since the issuance of the most recent November 
2009 supplemental statement of the case, the Veteran has 
submitted additional lay statements and duplicate copies of 
service and VA medical records and VA examination reports.  
The newly submitted evidence was not accompanied by a waiver 
of RO consideration.  Nevertheless, the Board finds that, 
because the lay statements are cumulative of evidence already 
in the claims folder and the service and VA medical records 
and VA examination reports were previously of record, those 
submissions do not constitute additional pertinent evidence.  
Therefore, an additional remand to the RO specifically for 
consideration of that evidence is unnecessary.  38 C.F.R. 
§ 20.1304 (2009).  

Since the November 2009 supplemental statement of the case, 
the Veteran has also submitted general medical literature 
from an Internet source pertaining to her claims for an 
increased rating for a cervical spine disability and service 
connection for fibromyalgia.  That newly submitted evidence, 
which was not accompanied by a waiver, is not cumulative or 
duplicative of evidence already of record.  38 C.F.R. 
§§ 19.37, 20.1304 (2009).  The Board is remanding the 
Veteran's cervical spine and fibromyalgia claims for further 
development on alternate bases, and thus refers that newly 
submitted evidence to the RO for initial consideration to 
ensure that VA has met its duty to assist and to ensure full 
compliance with due process requirements.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003). 

The claims for increased ratings for a cervical spine 
disability, service connection for fibromyalgia, and a 
entitlement to a TDIU are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDING OF FACT

The preponderance of the evidence does not show that the 
Veteran has a respiratory disability (claimed as asthma) that 
was caused or aggravated during any period of active duty, 
active duty training, or inactive duty training, or is 
otherwise related to service.  



CONCLUSION OF LAW

The criteria for service connection for a claimed respiratory 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303 (2009).  

Service connection for some disorders will be rebuttably 
presumed if manifested to a compensable degree within a year 
following active service.  38 U.S.C.A. §§1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  However, 
the Veteran's claimed respiratory condition is not a 
disability for which service connection may be granted on a 
presumptive basis.

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).  Service connection may also be granted 
for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2009).

Active military, naval, or air service includes any period of 
active duty training during which the individual concerned 
was disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled 
or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. 
§ 3.6(a), (d) (2009).  Active duty training is, inter alia, 
full-time duty in the Armed Forces performed by Reserves for 
training purposes.  38 C.F.R. § 3.6(c)(1) (2009). Inactive 
duty training is defined as duty other than full-time duty 
prescribed for Reserves or the National Guard of any state.  
38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2009).  
Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing active duty training, or from injury incurred or 
aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  The definition 
of active duty also includes any periods of inactive duty for 
training during which an individual becomes disabled or dies 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident that occurred during such training.  
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6 (2009).  
However, presumptive periods do not apply to active duty 
training or inactive duty training.  Biggins v. Derwinski, 1 
Vet. App. 474 (1991).

The first requirement for any service connection claim is 
evidence of a current disability.  Congress has specifically 
limited entitlement to service-connected benefits to cases 
where there is a current disability.  In the absence of proof 
of a present disability, there can be no valid claim.  Boyer 
v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that her respiratory disability had its 
onset during active service when she was employed as a 
technician in a photography laboratory.  Specifically, she 
claims that her exposure in the lab to acetic acid and other 
chemicals, which reportedly were powerful enough to "cause 
her finger nails to turn brown and peel off," also triggered 
chronic respiratory symptoms, including "a cough, productive 
of scant amounts of whitish sputum," dyspnea, and wheezing.  
Those symptoms, according to the Veteran, would linger for 
several hours after she went home each evening before 
subsiding overnight, only to resume as soon as she returned 
to the lab the next morning.  While she claims that her 
breathing problems persisted throughout her period of active 
duty, she acknowledges that she did not seek medical 
attention during that time.  After her discharge, she 
reportedly continued to have occasional episodes of dyspnea, 
which occurred approximately two or three times per year and 
were far less frequent than her in-service episodes.  The 
Veteran further asserts that her breathing problems worsened 
in the late 1980s when she attended fire fighting school as a 
Reservist.  She claims to have been hospitalized after 
suffering an acute asthma attack in August 1987 during a 
period of inactive duty training.  However, no records of any 
such hospitalization have been associated with the claims 
folder.

When a Veteran's records have been determined to have been 
destroyed, or are missing, VA has an obligation to search for 
alternative records that might support the case.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  While the case law does 
not lower the legal standard for proving a claim, it 
increases the Board's obligation to evaluate and discuss in 
its decision all of the evidence that may be favorable to the 
Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, 
there is no presumption, either in favor of the claimant or 
against VA, arising from missing records.  Cromer v. 
Nicholson, 19 Vet. App. 215 (2005).  The reduced evidentiary 
burden only applies to the question of service incurrence, 
and not to the question of either current disability or nexus 
to service; both of these inquiries generally require 
competent medical evidence.  Brock v. Brown, 10 Vet. App. 155 
(1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).

Pursuant to the Board's December 2006 remand, the RO 
contacted the National Personnel Records Center (NPRC) 
multiple times in an effort to obtain service medical records 
showing treatment for an asthma attack or related respiratory 
problem during a period of active duty training or inactive 
duty training in the late 1980s.  Medical records from the 
Veteran's period of Reserve service were obtained and 
associated with her claims folder.  However, as indicated in 
February 2007 and November 2009 responses from the NPRC, no 
records of any hospitalization or other treatment for 
respiratory problems during active duty training or inactive 
duty training were found.  The Veteran was duly informed of 
the unavailability of such records.  Additionally, the RO 
contacted the Veteran and requested that she submit any VA or 
private medical records in her possession, or authorize VA to 
obtain such records on her behalf, which might corroborate 
her account of hospitalization for an asthma attack during 
inactive duty training.  However, the Veteran did not comply 
with that request.  Consequently, any additional information 
that may have been elicited in support of the Veteran's claim 
was not obtained because of her failure to cooperate.  The 
duty to assist in the development and the adjudication of 
claims is not a one-way street.  If a Veteran wishes help, 
she cannot passively wait for it in those circumstances where 
she may or should have information that is essential in 
obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

In light of the foregoing, the Board finds that VA has met 
its obligation to search for alternative records in support 
of the Veteran's claim.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  Moreover, any additional development would serve no 
useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).  
Rather, remanding this case to search for any potentially 
missing service medical records would be a redundant exercise 
and would result only in additional delay with no benefit to 
the Veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).  VAOPGCPREC 5-04, 69 Fed. Reg. 
59,989 (2004).

The Veteran's service personnel records reveal that, for four 
months in 1975, she was assigned to a print crew in which she 
cropped, exposed, and processed black and white prints and 
mixed chemicals in a lab.  However, service medical records 
from that period are negative for any complaints or clinical 
findings of asthma or other breathing problems.  Nor do those 
service medical records show any reports, diagnoses, or 
treatment related to respiratory ailments throughout the 
Veteran's entire period of active service.  Her Reserve 
service medical records indicate that in November 1987, she 
sought treatment for wheezing and numerous allergies.  
However, her service treating provider did not relate those 
symptoms to any aspect of her active duty or any period of 
active or inactive duty training.  

In the absence of any subjective or clinical evidence of a 
lung disability in service, the Board finds that chronicity 
in service is not established in this case.  38 C.F.R. 
§ 3.303(b) (2009).  As chronicity in service has not been 
established, a showing of continuity of symptoms after 
discharge is required to support the Veteran's claim for 
service connection for a lung disability.  38 C.F.R. § 
3.303(b) (2009).  

The Veteran's post-service medical records show that she 
sought treatment for breathing problems beginning in the late 
1990s.  Subsequent VA medical records include the report of a 
June 2005 chest X-ray examination showing scattered calcified 
granulomas and mild scarring in both lung bases, suggestive 
of a minor abnormality.  However, the Veteran's cardiac 
silhouette was within normal limits and no other 
abnormalities were disclosed.  The examiner noted that the 
Veteran had a diagnosis of atherosclerotic disease of the 
thoracic aortic knob, but did not diagnose any specific lung 
disabilities.  Nor did that examiner indicate that any 
abnormality reflected on X-ray was related to any aspect of 
the Veteran's service.  

The record thereafter shows that the Veteran has been 
diagnosed with asthma based on her reported history.  
However, none of her VA treating providers has offered a 
clinical basis for that assessment or indicated that such a 
condition was caused or aggravated in service.  

In accordance with the Board's December 2006 remand, the 
Veteran was afforded an April 2007 VA pulmonary examination 
in which she complained of chronic breathing problems arising 
from her days spent in a dark room that was not ventilated, 
breathing chemicals, during service.  She stated that her 
breathing problems had worsened as a result of the smoke she 
encountered during firefighting school as a Reservist and 
that she had also developed dyspnea on exertion over the 
years.  Regarding her current symptoms, the Veteran indicated 
that she felt out of breath walking across a large room, and 
added that her symptoms also appeared to be triggered by 
mold.  In addition, she stated that she suffered from 
episodic paroxysmal nocturnal dyspnea, manifested by snoring 
and daytime hypersomnolence, and had chest pains all over, 
which did not seem to be related to dyspnea.  

Physical examination revealed symmetrical full expansions of 
the chest, with good breathing sounds to bases, bilaterally.  
No axillary, cervical, or supraclavicular adenopathy was 
found.  Nor were any showings of heart murmurs, third heart 
sounds (ventricular filling gallops), jugular venous 
distention, or pedal edema.  Chest X-rays, which were noted 
be virtually unchanged from the June 2005 study, were 
classified as unremarkable.  Significantly, the VA examiner 
attempted pulmonary function testing, but noted that the 
Veteran would not cooperate and that the limited results 
obtained were so distorted with artifact as to be 
uninterpretable.  It was also noted that the Veteran refused 
an arterial blood gases (ABG) test.

Based on the results of the examination and a review of the 
claims folder, the April 2007 VA examiner determined that, 
while Veteran's reported symptoms were suggestive of a 
diagnosis of reactive airway disease, triggered by initial 
sensitization due to photographic chemicals, there was no 
historical documentation, laboratory studies, or other 
clinical findings to corroborate such a diagnosis.  The 
examiner acknowledged that a history of asthma was mentioned 
in several of the Veteran's VA medical records, but 
emphasized that there was no documentation of how that 
diagnosis was established or record of any treatment for 
asthma.  Additionally, the examiner noted that the Veteran's 
current chest X-ray and physical examination were normal and 
she had refused other tests, including PFTs and ABGs, without 
which a comprehensive assessment of pulmonary function was 
not possible.  Consequently, that examiner determined that 
based on the available information, there was no evidence of 
a respiratory disorder.

Following the above VA examination, in August 2008, the 
Veteran underwent an outpatient PFT, which did not result in 
a diagnosis of asthma or other lung disability.  The PFT 
examiner noted that the Veteran had good oxygen saturation of 
98 percent on room air, but added that she had a hard time 
exhaling and coughed on forced exhalation about every breath.  
Although the Veteran now contends that she was having an 
asthma attack while this testing occurred, the PFT report 
makes no such finding.

The Veteran was afforded a follow-up VA examination in 
February 2009, which included a review of her August 2008 PFT 
report and other VA medical records that had been added to 
her claims folder after her April 2007 examination.  The 
Veteran's reported symptoms and clinical findings were 
virtually identical to those recorded at the prior 
examination.  Additionally, the VA examiner noted that the 
Veteran once again refused to undergo PFTs and ABGs, which 
prevented him from making a detailed assessment of her 
pulmonary function and gas exchange.  Consequently, the VA 
examiner determined that there was still no objective 
evidence of a current respiratory disorder.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board finds that the April 2007 and February 2009 VA 
examiner's opinions, indicating that the Veteran does not 
have a current respiratory disability, outweigh the prior 
findings of the VA treating providers regarding a diagnosis 
of asthma by history.  In placing greater weight on the April 
2007 and February 2009 VA opinions, the Board considers it 
significant that those opinions were based on a thorough and 
detailed examination of the Veteran and her claim folder.  
Moreover, those opinions were undertaken directly to address 
the issue on appeal and were supported by a detailed 
rationale, which specifically addressed the prior diagnosis 
of asthma by history and disputed that assessment as 
unsupported by the clinical evidence of record.  Prejean v. 
West, 13 Vet. App. 444 (2000) (factors for assessing the 
probative value of a medical opinion include the physician's 
access to the claims folder and the Veteran's history, and 
the thoroughness and detail of the opinion).

In contrast, the VA treating providers who diagnosed the 
Veteran with asthma by history did not provide a rationale, 
which weighs against the probative value of their 
assessments.  Sklar v. Brown, 5 Vet. App. 140 (1993).  
Moreover, there is no indication that those VA treating 
providers reviewed the Veteran's pertinent medical records or 
based their diagnoses of asthma on any evidence apart from 
the Veteran's own statements.  Thus, their diagnoses are no 
more probative than the facts alleged by the Veteran herself.  
Swann v. Brown, 5 Vet. App. 229 (1993).  Furthermore, the 
Board considers it significant that none of the Veteran's 
treating providers has related a diagnosis of asthma or other 
lung disability to any aspect of her military service.  To 
that extent, their findings are not inconsistent with April 
2007 and February 2009 VA examiner's opinions, which are 
afforded great probative weight.

The Board recognizes that on both the April 2007 and February 
2009 VA examinations, the Veteran refused to undergo PFTs or 
ABGs and the examiner expressly noted that, as a result, a 
comprehensive assessment of her pulmonary function was not 
possible.  However, the Board considers it significant that 
the Veteran's August 2008 PFT did not result in a diagnosis 
of asthma or other lung disability and, thus, is consistent 
with the findings of the April 2007 and February 2009 VA 
examinations, when PFTs and ABGs were not performed.  
Moreover, the Board finds that the extent to which the VA 
examiner's findings were affected by the Veteran's refusal of 
those tests is solely her responsibility.  The Board reminds 
the Veteran that the duty to assist in the development and 
the adjudication of claims is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Furthermore, in light of 
her repeated unwillingness to have PFTs and ABGs performed 
during VA pulmonary examinations, the Board finds that a 
remand for an additional examination would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the Veteran.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994). 

The Board finds that the evidence of record preponderates 
against a finding that the Veteran has a currently diagnosed 
lung disability and that her claim for service connection for 
that disorder must therefore be denied.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The April 2007 and 
February 2009 VA examiner's opinions expressly indicated that 
the Veteran's reported symptoms and the results of her 
physical examinations and X-rays did not support a diagnosis 
of any respiratory disability, and the Board has afforded 
those opinions great probative weight.  Symptoms alone, 
without a diagnosed or identifiable underlying malady or 
condition, do not constitute a disability.  Without a 
pathology to which such symptoms can be attributed, there is 
no basis upon which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Even if the weight of the competent evidence showed that the 
Veteran had a currently diagnosed lung disability, service 
connection would still not be warranted absent evidence 
showing that it is at least as likely as not that such 
condition was related to service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002), 38 C.F.R. § 3.303 (2009).  That has not been 
shown here.  Indeed, no VA examiner or other treating 
provider has indicated that any lung disability, to include 
asthma, was caused or aggravated during a period of active 
service, active duty training, or inactive duty training.

Moreover, the Board finds it significant that the Veteran did 
not report any breathing problems or related respiratory 
symptoms during her period of active service or for several 
years thereafter.  The lengthy period without evidence of 
complaints or treatment for respiratory symptoms weighs 
heavily against her claim.   Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

The Board has considered the Veteran's contentions that she 
has a lung disability that arose in service and was 
aggravated during a period of active duty training.  However, 
as a layperson, the Veteran is not competent to give a 
medical opinion on diagnosis, causation, or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the Veteran is competent to give evidence about 
wheezing, dyspnea, and other respiratory symptoms that she 
has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  

Accordingly, the Board finds the weight of the evidence is 
against the Veteran's claim for service connection for a lung 
disability, and that claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2009).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in January 2004, May 2005, 
June 2005, and July 2007; rating decisions in September 2001, 
February 2002, March 2003, and June 2004, a statement of the 
case in February 2004; and supplemental statements of the 
case in December 2003, November 2004, April 2005, September 
2005, November 2005, January 2006, and June 2006.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in November 2009.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple VA medical 
examinations in relation to this claim.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

Service connection for a respiratory disability is denied.


REMAND

Although the Board regrets the additional delay in this long-
pending appeal, further development is needed prior to the 
disposition of the Veteran's claims for an increased rating 
for a cervical spine disability, service connection for 
fibromyalgia, and a TDIU.

The Veteran is currently in receipt of a 20 percent 
disability rating for a cervical spine disability.  The 
Veteran asserts that a higher rating is warranted based on 
the neurological and orthopedic symptoms of that service-
connected disability.  In support of her claim, she has 
submitted numerous lay statements and general medical 
literature from an Internet source pertaining to arthritis 
and disc disease of the cervical, thoracic, and lumbar 
spines, and related joint problems.

Several years after she first sought treatment for cervical 
spine strain with subluxation and degenerative joint disease, 
the Veteran was diagnosed on X-ray in February 2004 VA with 
extensive degenerative disc disease (DDD) at the C5-6 
vertebral body.  A subsequent computed axial tomography scan 
performed in July 2005 revealed narrowing of the disc space 
at C5-6 consistent with DDD at that level, while Magnetic 
Resonance Imaging done in March 2006 showed a broad-based 
bulging disc at C5-6.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Based on the 
medical evidence then of record, it was unclear to the Board 
when it initially reviewed the Veteran's claim whether her 
DDD and related neurological symptoms, including stiffness 
and tingling in her shoulders, neck, and upper back, were 
related to her service connected cervical spine disability.  
Consequently, in December 2006, the Board remanded the claim 
for a VA examination to specifically identify all 
neurological manifestations associated with the Veteran's 
service-connected cervical spine disability and express an 
opinion as to whether that disability was etiologically 
related to the DDD with which she had been subsequently 
diagnosed.  

Although the Veteran now asserts that she was never provided 
a VA examination in accordance with the Board's remand, the 
record shows that she underwent an October 2008 VA spine 
examination that included sensory, reflex, and motor testing 
and yielded a diagnosis of cervical disc disease.  However, 
the October 2008 the examiner did not perform a separate 
neurological examination with an electromyograph (EMG) and 
nerve conduction study.  Nor did that examiner express an 
opinion as to whether the Veteran's cervical disc disease and 
associated neurological symptoms were attributable to her 
service-connected cervical spine strain with subluxation and 
degenerative joint disease.  Thus, the Board finds that the 
October 2008 VA examination is inadequate for the purpose of 
determining whether the Veteran is entitled to a higher 
rating based on the neurological components of her service-
connected disability.  

A remand by the Board confers on the Veteran, as a matter of 
law, the right to compliance with the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998). Accordingly, the Board finds 
it necessary to remand this case for an additional 
examination addressing the neurological components of the 
Veteran's service-connected cervical spine disability, to 
include an opinion as to whether her DDD is related to that 
service-connected disability, in order to fully and fairly 
address the merits of her claim.

Additionally, the Veteran told the October 2008 VA examiner 
that, while she did not currently use a neck brace as a 
result of her cervical spine disability did, she was 
expecting to receive one in the future.  Subsequent written 
statements indicate that she has sought additional orthopedic 
treatment related to her cervical spine disability and she 
has claimed that her inability to work is due, at least in 
part, to that disability.  

When available evidence is too old for an adequate evaluation 
of the Veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281 (1993).  In this case, while the Veteran's 
October 2008 VA examination addressing the orthopedic 
components of her cervical spine disability is not overly 
stale, she has indicated that his disability has worsened 
since that time.  Because there may have been a significant 
change in the Veteran's condition, the Board considers it 
necessary to remand for a new VA examination that not only 
identifies any neurological components associated with the 
Veteran's service-connected cervical spine disability but 
also assesses the current severity of the orthopedic 
components of that disability.  That examination should also 
include a review of all pertinent evidence in the Veteran's 
folder.  38 C.F.R. § 4.1 (2009).

Moreover, during the pendency of this appeal, the regulations 
for rating disabilities of the spine were twice revised, 
effective September 23, 2002, and effective September 26, 
2003.  67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 
(Aug. 27, 2003).  Accordingly, the Board finds that, on 
remand, the VA examiner should evaluate the severity of the 
Veteran's service-connected cervical spine disability with 
consideration of the current rating criteria and the previous 
rating criteria.  Furthermore, in light of the Veteran's 
aforementioned statements, that examination should include 
specific findings regarding any functional impairment related 
to that service-connected disability.

A remand is also warranted with respect to the Veteran's 
claim for service connection for fibromyalgia.  The Veteran 
contends that condition had its onset during the same May 
1986 in-service motor vehicle accident in which she incurred 
her service-connected cervical spine disability.  
Alternatively, she asserts that service-connected disability 
caused her fibromyalgia.  In support of her claim, she has 
numerous lay statements as well as general medical literature 
purporting to show a link between cervical disc disease and 
other spinal problems and widespread joint pain.  
Accordingly, the Board must consider whether service 
connection for fibromyalgia is warranted on a direct basis or 
as secondary to her cervical spine disability.  Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (VA is required to 
consider all theories of entitlement raised either by the 
claimant or by the evidence of record as part of the non-
adversarial administrative adjudication process).

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on such a claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  In a 
claim for service connection, medical evidence that suggests 
a nexus but is too equivocal or lacking in specificity to 
support a decision on the merits still triggers the duty to 
assist if it indicates that the Veteran's condition may be 
associated with service.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold 
for the requirement that evidence indicates that the claimed 
disability may be associated with in-service injuries for the 
purposes of a VA examination).

The Veteran's VA medical records show that she has been 
diagnosed with fibromyalgia on the basis of her reported 
widespread musculoskeletal pain.  However, there is no 
indication that the diagnosis is supported by clinical 
findings of pain in the 18 trigger points identified by the 
American College of Rheumatologists.  Nor does that diagnosis 
appear to have been based on a review of the pertinent 
evidence in the Veteran's claims folder.  Accordingly, in its 
December 2006 remand, the Board requested that the RO 
schedule the Veteran for a VA examination to clarify whether 
she met the criteria for a diagnosis of fibromyalgia and, if 
so, to opine as to whether such a condition was caused or 
aggravated by her service-connected cervical spine disability 
or was related to her May 1986 automobile accident, or any 
other aspect of her military service.

The Veteran now contends that a VA examination was never 
conducted with respect to her fibromyalgia claim.  That 
assertion notwithstanding, the record reveals that in October 
2008, the same VA examiner who evaluated the Veteran's 
cervical spine disability also listed her as having a 
diagnosis of fibromyalgia.  However, the VA examiner then 
qualified his diagnosis by indicating that with the current 
findings and the diagnosis requiring at least 11 of 18 
anatomic sites having tenderness, he would not be able to 
make that confirmation of a diagnosis based on that 
examination.  That examiner further opined that, assuming a 
diagnosis of fibromyalgia was warranted, it was less likely 
than not caused by the Veteran's service-connected cervical 
spine disability.  Significantly, the examiner did not 
address whether any fibromyalgia was aggravated by that 
service-connected disability or was directly related to the 
May 1986 motor vehicle accident or to any other aspect of her 
active service.

In view of the October 2008 VA examiner's seemingly 
contradictory diagnostic findings, it remains unclear to the 
Board whether a diagnosis of fibromyalgia is warranted.  
Additionally, because of that VA examiner's lack of findings 
concerning the issues of direct service connection or 
aggravation, it remains unclear whether any currently 
diagnosed fibromyalgia was aggravated by the Veteran's 
cervical spine disability or is directly related to the May 
1986 motor vehicle accident or any other aspect of her active 
duty, active duty training, or inactive duty training.  
Accordingly, the Board finds a remand for an additional VA 
examination and etiological opinion is in order to fully and 
fairly address the merits of the Veteran's fibromyalgia 
claim.  Stegall v. West, 11 Vet. App. 268 (1998).

Next, with respect to the Veteran's implicit TDIU claim, the 
Board notes that total disability will be considered to exist 
where there is impairment of mind or body sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2009).  
Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2009).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  The rating board will include a full 
statement as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b) (2009).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19 
(2009).  Factors to be considered are the Veteran's 
education, employment history, and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

Here, the Veteran's sole service-connected disability is her 
cervical spine condition for which she has been assigned a 20 
percent rating.  Thus, the percentage criteria of 38 C.F.R. § 
4.16(a) are not met.  Nevertheless, the Board must still 
consider whether the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of her service-
connected disability.  Moreover, the Board notes that the 
Veteran's TDIU claim is inextricably intertwined with her 
pending claims for a higher rating for a cervical spine 
disability and service connection for fibromyalgia.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with claim currently on appeal is to defer 
adjudication of the claim on appeal pending the adjudication 
of the inextricably intertwined claim.  Accordingly, 
consideration of the Veteran's TDIU claim must be deferred 
until the RO adjudicates, in the first instance, her pending 
increased rating and service connection claims.

Additionally, because the Veteran has not yet undergone a VA 
examination with respect to her TDIU claim, the Board finds 
that, on remand, she should be afforded a VA examination and 
opinion to ascertain the impact of her service-connected 
cervical spine disability on her unemployability.  Moreover, 
if the VA examiner determines that the Veteran has 
fibromyalgia that is related to any aspect of her military 
service, the impact of that disability on her unemployability 
should also be addressed.  Friscia v. Brown, 7 Vet. App. 294 
(1995) (VA has a duty to supplement the record by obtaining 
an examination that includes an opinion as to the effect of 
the Veteran's service-connected disabilities on his ability 
to secure or follow a substantially gainful occupation).  

Finally, it appears that VA medical records may be 
outstanding.  In response to the November 2009 supplemental 
statement of the case, the Veteran asserted that VA had not 
considered medical records from the VA Medical Center in 
Murfreesboro, Tennessee, which pertained to her cervical 
spine and fibromyalgia claims.  The record reflects that 
treatment records from that facility dated from January 1999 
to August 2008 have been associated with the claims folder.  
However, no VA medical records dated after August 2008 have 
yet been obtained.  Because the Veteran may have received 
additional VA medical treatment pertinent to her cervical 
spine and fibromyalgia claims, and since those claims is 
being remanded for development on other grounds, the Board 
finds that all additional VA medical records dated since 
August 2008 should be obtained.  38 C.F.R. § 3.159(c)(2) 
(2009); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
folder all medical records from the VA 
Medical Center in Murfreesboro, Tennessee, 
dated from September 2008 to the present.  

2.  After the above records have been 
obtained, schedule the Veteran for a VA 
examination, with an examiner who has not 
previously examined her, for the purpose 
of ascertaining the current nature and 
severity of her service-connected cervical 
spine disability (cervical spine strain 
with subluxation and degenerative joint 
disease).  The examination should consider 
of the current spine rating criteria and 
the previous rating criteria, and should 
address the etiology of any current 
fibromyalgia.  The claims folder should be 
reviewed by the examiner, and the 
examination report should reflect that 
review.  The examiner should provide a 
rationale for all opinions and reconcile 
the opinions all pertinent evidence of 
record, including the Veteran's lay 
statements asserting that the orthopedic 
and neurological components of her 
service-connected cervical spine 
disability have worsened and that she 
suffers from fibromyalgia that was either 
caused or aggravated by that service-
connected disability or arose in service 
at the time of her May 1986 motor vehicle 
accident.  The examiner should also 
consider the general medical literature 
that the Veteran has submitted pertaining 
to spinal arthritis, disc disease, and 
associated joint problems; her service 
medical records showing complaints, 
diagnoses, and treatment for cervical 
strain and related symptoms arising from 
an October 1986 motor vehicle injury; and 
her VA medical records showing diagnoses 
of cervical strain with subluxation and 
degenerative joint disease, degenerative 
disc disease at C5-6, and widespread 
musculoskeletal pain diagnosed as 
fibromyalgia.  Additionally, the examiner 
should reconcile the findings with the 
October 2008 VA examination report that 
listed diagnoses of cervical disc disease 
and fibromyalgia, but indicated that the 
current findings did not reveal tenderness 
at "at least 11 of the 18 anatomic sites" 
sufficient to confirm a fibromyalgia 
diagnosis and that any fibromyalgia that 
was present was not due to the Veteran's 
service-connected cervical spine 
disability, and also declined to state 
whether any disc disease or related 
cervical neuropathy was due to that 
service-connected disability, or whether 
any fibromyalgia had been aggravated by 
the Veteran's cervical spine disability or 
was directly related to the May 1986 motor 
vehicle accident or any other aspect of 
her military service.  Specifically, the 
VA examiner's opinion should address the 
following: 

a)  Identify all orthopedic pathology 
related to the Veteran's service-
connected cervical spine disability.  

b)  Provide range-of-motion and 
repetitive motion findings of the 
cervical spine, and state whether 
ankylosis is shown.  

c)  Describe any functional limitation 
due to pain, weakened movement, excess 
fatigability, pain with use, or 
incoordination.  Additional limitation 
of motion during flare-ups and 
following repetitive use due to limited 
motion, excess motion, fatigability, 
weakened motion, incoordination, or 
painful motion should also be noted.  
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  If feasible, the determination 
should be portrayed in degrees of 
additional range of motion loss.  

d)  State the length of the length of 
time during the past twelve months that 
the Veteran has had incapacitating 
episodes due to the cervical spine 
disability.  Incapacitating episodes 
are periods of acute signs and symptoms 
due to intervertebral disc syndrome 
that require bed rest prescribed by a 
physician and treatment by a physician.

e)  Is it at least as likely as not (50 
percent or greater probability) that 
any degenerative disc disease found is 
due to, the result of, or has been 
aggravated beyond the natural progress 
of the condition by the Veteran's 
service-connected cervical spine 
disability?  

f)  State whether the Veteran's 
service-connected cervical spine 
disability is manifested by any 
neurological impairment, and, if so, 
which nerves are involved, and the 
extent of the impairment.  The 
diagnostic criteria applicable to nerve 
impairment distinguish the types of 
paralysis:  complete and incomplete.  
Under incomplete paralysis, the degree 
of paralysis is further broken down 
into three categories:  mild, moderate, 
and severe.  With those categories in 
mind, classify the Veteran's cervical 
disability, distinguishing among the 
categories and using the results of all 
pertinent testing of record.  Conduct 
all necessary sensory, reflex, and 
motor testing.  If using results 
obtained from an EMG or nerve 
conduction velocity tests, or other 
such tests, explain, in terms 
meaningful to a layperson, the base 
line results versus those obtained for 
the appellant.  Explain the meaning of 
any abnormal results that are obtained.  

g)  Discuss whether the Veteran's 
cervical spine disability causes any 
additional functional impairment.  

h)  State what impact, if any, the 
Veteran's cervical spine disability has 
on her activities of daily living, 
including her ability to obtain and 
maintain employment.  38 C.F.R. § 4.10 
(2009).

i)  After performing all necessary 
tests, to specifically include trigger 
point analysis, state whether the 
Veteran's complaints of widespread 
musculoskeletal pain support a 
diagnosis of fibromyalgia.

j)  Is it at least as likely as not (50 
percent probability or greater) that 
any current fibromyalgia has been 
aggravated beyond its natural 
progression by the Veteran's service-
connected cervical spine disability?

k)  Is it at least as likely as not (50 
percent probability or greater) that 
any current fibromyalgia was caused or 
aggravated by injuries incurred during 
the May 1986 motor vehicle accident?

l)  Is it at least as likely as not (50 
percent probability or greater) that 
any currently diagnosed fibromyalgia is 
otherwise related to any aspect of the 
Veteran's active duty or any period of 
active duty training or inactive duty 
training?

m)  State whether the Veteran's 
service-connected cervical spine 
disability, without consideration of 
any nonservice-connected disabilities, 
renders her unable to secure or follow 
a substantially gainful occupation.

3.  Then, readjudicate the claims. If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response. Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


